DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 8/2/2021.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 8/2/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 102/103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 10, and 16 are allowed for the reasons argued by
Applicants on pages 7-16 of the Remarks filed on 8/2/2021 which are persuasive.

Neither Lee nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants' independent Claims: 
Claim 1: A system for evaluating security detections, the system comprising: one or more processors; and one or more memory devices that store program code configured to be executed by the one or more processors, the program code comprising: a detection instance obtainer configured to obtain one or more detection instances for a detection algorithm that meets at least one predetermined criterion, the detection algorithm comprising an algorithm for generating detection instances that include the one or more detection instances; and an onboarding determiner configured to onboard or reject the detection algorithm, the onboarding determiner comprising: a volume thresholder configured to automatically onboard the detection algorithm if a volume of the obtained one or more detection instances is below a first threshold, and reject the detection algorithm if the volume is above a second threshold, and a detection 
Claim 10: A method for evaluating security detections, the method comprising: obtaining, from a security detections pool, one or more detection instances for a detection algorithm that meets at least one predetermined criterion, the detection algorithm comprising an algorithm to detect security events in a networking environment and generate detection instances that include the one or more detection instances; determining a volume of the one or more detection instances for the detection algorithm; in response to determining that the volume is below a first threshold, automatically onboarding the detection algorithm to a security monitoring platform that generates one or more security cases for evaluation based on the detection algorithm; and in response to determining that the volume is above a second threshold, automatically rejecting the detection algorithm and transmitting a notification to an author of the detection algorithm.
Claim 16: A computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method comprising: obtaining, from a security detections pool, a plurality of detection instances for a detection algorithm that meets at least one predetermined criterion, the detection algorithm comprising an algorithm to detect security events in a networking environment and generate detection instances that include the plurality of detection instances; storing an 
The closest prior art made of record and cited consisted of the following references. 
ARGOETI (US 20200274894) disclosed “a machine learning model is trained using tuples that identify an actor, a resource, and a rating based on a normalized count of the actor's attempts to access the resource. Actors may be users, groups, IP addresses, or otherwise defined. Resources may be storage, virtual machines, APIs, or otherwise defined. A risk assessor code feeds an actor--resource pair to the trained model, which computes a recommendation score using collaborative filtering. The risk assessor inverts the recommendation score to obtain a risk measurement; a low recommendation score corresponds to a high risk, and vice versa. The risk assessor code or other code takes cybersecurity action based on the recommendation score. Code may accept a risk R, or aid mitigation of the risk R, where R denotes a risk that the scored pair 
Song (US 20180309772) discloses “a method and a device for automatically verifying a security event. The method for automatically verifying a security event, according to one embodiment of the present invention, comprises the steps of: receiving a security event and information related to the security event; extracting a feature of the security event; classifying the security event; and verifying the security event”.
ROUNDY (US 20170093902) discloses “techniques are disclosed for detecting security incidents based on low confidence security events. A security management server aggregates a collection of security events received from logs from one or more devices. The security management server evaluates the collection of security events based on a confidence score assigned to each distinct type of security event. Each confidence score indicates a likelihood that a security incident has occurred. The security management server determines, based on the confidence scores, at least one threshold for determining when to report an occurrence of a security incident from the collection of security events. Upon determining that at least one security event of the collection has crossed the at least one threshold, the security management server reports the occurrence of the security incident to an analyst”.
Muddu (US 9516053) discloses “a security platform employs a variety techniques and mechanisms to detect security related anomalies and threats in a computer network environment. The security platform is "big data" driven and 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Claims 2-9, 11-15, and 17-20 depend upon respective independent claims above and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431